                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERIA,                    Case No. 12-cr-00678-MMC-2
                                                      Plaintiff,
                                  8
                                                                                     ORDER RE: BRIEFING ON JACLINN
                                                v.                                   PULLMAN’S MOTION TO ADD
                                  9
                                                                                     VICTIMS TO RESTITUTION
                                  10     DEREK F.C. ELLIOTT,                         JUDGMENT
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is the Motion, filed by Jaclinn Pullman (“Pullman”) on August 9,

                                  14   2019, “Brought Under the Mandatory Victim Restitution Act Requesting the Court to Add

                                  15   Those Victims Who Purchased Cofresi Products to Derek Elliott’s Restitution Judgment.”

                                  16         The motion will be addressed at the sentencing hearing, scheduled for November

                                  17   6, 2019, at 2:15 p.m. The government and defendant are hereby DIRECTED to respond

                                  18   to the issue presented in the motion in their respective sentencing briefs, and to serve on

                                  19   Pullman by mail a copy of each such brief.

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: August 16, 2019
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
